And now this cause coming on for hearing upon the application for the allowance of a writ of mandamus, on consideration thereof, the court finding that no cause has been shown against the same and that no pleadings have been filed by the respondents although the respondents were given leave to plead on or before October 1, 1938, the court finds the relator's right to require the performance of the act hereinafter commanded to be clear, and that no valid excuse can be given for not performing it; and therefore allow a peremptory writ to issue as prayed for. And it is ordered that the said respondents do, immediately upon service of this writ proceed to furnish water service to the premises described in the petition, and to continue to furnish water service to said premises so long as the current water charges are paid as they become due and payable.
Writ allowed.
WEYGANDT, C.J., MATTHIAS, DAY, ZIMMERMAN, WILLIAMS, MYERS and GORMAN, JJ., concur. *Page 491